Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant’s amendment and response filed 10/29/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant’s election without traverse of Group I and the species SEQ ID NO: 48 in the reply filed on 4/19/21.

Applicant is reminded that upon consideration of the art, search and examination had been extended to the fully defined peptide sequences recited in instant base claim 1 as well as the recited variants thereof.

3.  Applicant’s amendment filed 10/26/21 has overcome the prior rejection of record of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Applicant has amended claim 6 to recite that the peptide consists of one of the recited amino acid sequences and that the subject has HLA-A2.

4.  Applicant’s amendment filed 10/26/21 has overcome the prior rejection of record of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has amended claim 6 to recite that the peptide consists of one of the recited amino acid sequences and that the subject has HLA-A2.

5.  Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 89, 10, 15 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/2/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
s 9 and 10 are also allowed.

EXAMINER'S AMENDMENT
7.  An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s amendment was given by Mr. Joe Hao in a voicemail message on 11/8/21.

In the claims:  Claims 15 and 20 have been canceled.


REASONS FOR ALLOWANCE

7.  The following is an Examiner's statement of reasons for allowance: 

     a. The peptide consisting of the sequence of one of SEQ ID NO: 48, 29, 30, 32, 26, 28, 41, 49, 51, 52, 53, 55, 56 or 58 from UBE2T protein is free of the prior art.  

     b. The composition recited in instant claim 6 further comprises an adjuvant effective to enhance an immune response; thus, the composition as a whole has a different functional property than the peptide alone or adjuvant alone.

     c. The instant specification discloses that HLA-A2 positive antigen presenting cells pulsed with a peptide consisting of any one of the recited sequences induce CTLs in vitro.

     d. Claims 6, 9 and 10 are pending and are allowable.

     e. The claimed composition comprising a peptide consisting of the amino acid sequence of one of the recited peptides and methods that use the said peptide are not taught or suggested by the prior art.

     f. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."








If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644